                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CYNTHIA LEIGH COLE,                           )
                                              )
                          Plaintiff,          )
                                              )
                    v.                        )              1:19CV1161
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                          Defendant.          )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff, Cynthia Leigh Cole, brought this action pursuant to

the Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Commissioner of Social Security,

denying     Plaintiff’s    claims    for   Disability         Insurance    Benefits

(“DIB”) and Supplemental Security Income (“SSI”).                  (Docket Entry

1.)     Defendant has filed the certified administrative record

(Docket Entry 9 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 11, 16; see also Docket Entry 12

(Plaintiff’s Brief); Docket Entry 17 (Defendant’s Memorandum);

Docket Entry 18 (Plaintiff’s Reply)). For the reasons that follow,

the Court should enter judgment for Defendant.

                           I.   PROCEDURAL HISTORY

       Plaintiff applied for DIB and SSI (Tr. 376-84, 398-415),

alleging    disability     since    July   9,      2016   (see   Tr.     378,   398).

Following denial of those applications initially (Tr. 203-54, 307-

10)   and   on    reconsideration      (Tr.       255-304,    313-26),    Plaintiff




      Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 1 of 35
requested a hearing de novo before an Administrative Law Judge

(“ALJ”) (Tr. 336-37).     Plaintiff, her attorney, and a vocational

expert (“VE”) attended the hearing.           (Tr. 138-71.)      The ALJ

subsequently ruled that Plaintiff did not qualify as disabled under

the Act.     (Tr. 107-28.)    The Appeals Council thereafter denied

Plaintiff’s request for review (Tr. 1-8, 375, 539-40), thereby

making the ALJ’s ruling the Commissioner’s final decision for

purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through September 30, 2021.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since July 9, 2016, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     degenerative disc disease of the cervical spine;
     degenerative disc disease of lumbar spine; peripheral
     neuropathy; bilateral carpal tunnel syndrome [(“CTS”)];
     status post crush injury left hand; seizure like
     activity; fibromyalgia; post-traumatic stress disorder
     (PTSD); personality disorder; depression; anxiety;
     attention deficit and hyperactivity disorder (ADHD); and
     substance abuse disorder.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to: lift/carry 20 pounds occasionally and 10

                                    2




    Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 2 of 35
        pounds frequently; sit for six hours in an eight hour
        workday; stand and walk for six hours in an eight hour
        workday; no operation of foot controls; occasional
        climbing of ramps or stairs but may never climb ladders,
        ropes or scaffolds; occasional balancing, stooping,
        kneeling and crouching; no crawling; frequent forward,
        lateral and overhead reaching; frequent handling and
        fingering; no exposure to very loud noise as defined by
        [Selected   Characteristics   of   Occupations   in   the
        Dictionary of Occupational Titles (“SCO”)] code; no
        exposure to extreme bright lighting; no exposure to
        hazardous machinery or unprotected heights; able to
        understand, remember in [sic] carryout simple tasks; no
        fast-paced production; low stress work defined as only
        occasional decision-making and only occasional changes in
        the work setting; occasional interaction with coworkers
        and supervisors; and no interaction except incidental
        with the public.

        . . .

        6.    [Plaintiff] is unable to perform any past relevant
        work.

        . . .

        10. Considering [Plaintiff]’s age, education, work
        experience, and residual functional capacity, there are
        jobs that exist in significant numbers in the national
        economy that [she] can perform.

        . . .

        11. [Plaintiff] has not been under a disability, as
        defined in the . . . Act, from July 9, 2016, through the
        date of this decision.

(Tr.     112-28   (bold   font   and    internal    parenthetical   citations

omitted).)

                              II.      DISCUSSION

        Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).            However, “the scope


                                         3




       Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 3 of 35
of [the Court’s] review of [such a] decision . . . is extremely

limited.”    Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                   Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported   by     substantial    evidence    and    were   reached      through

application of the correct legal standard.” Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                   “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”           Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.”               Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993   F.2d   at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,     make    credibility

determinations, or substitute its judgment for that of the [ALJ, as



                                      4




     Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 4 of 35
adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the     responsibility   for     that   decision    falls   on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial    gainful    activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §   423(d)(1)(A)).1       “To      regularize    the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-


1
  The Act “comprises two disability benefits programs. [DIB] provides benefits
to disabled persons who have contributed to the program while employed. [SSI]
provides benefits to indigent disabled persons. The statutory definitions and
the regulations . . . for determining disability governing these two programs
are, in all aspects relevant here, substantively identical.” Craig, 76 F.3d at
589 n.1 (internal citations omitted).

                                      5




    Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 5 of 35
vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical   condition.”       Id.      “These   regulations    establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).2     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.”         Mastro,



2
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     6




    Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 6 of 35
270 F.3d at 177.      Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”     Id. at 179.3      Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.      However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs    available    in   the   community,”   the   claimant     qualifies    as

disabled.     Hines, 453 F.3d at 567.4


3
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
4
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
                                                                 (continued...)

                                       7




       Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 7 of 35
                         B.   Assignments of Error

      Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

      1) “remand is required because the ALJ failed to include

limitations related to [Plaintiff]’s admittedly severe bilateral

[CTS], left hand crush injury, and cervical degenerative disc

disease in [the RFC] finding and hypothetical question to the [VE]”

(Docket Entry 12 at 3; see also id. at 3-7; Docket Entry 18 at 1-

2); and

      2) “remand is required because the ALJ committed significant

legal errors in evaluating the medical opinion evidence of record,

including failing to adopt or reject limitations described by

sources whose opinions he found credible and relying upon outdated

state agency consultants’ opinions” (Docket Entry 12 at 3; see also

id. at 7-11; Docket Entry 18 at 2-5).

      Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 17 at 5-25.)

      1. Limitations Arising out of Neck and Hand Impairments

      Plaintiff’s first assignment of error asserts that “remand is

required because the ALJ failed to include limitations related to



4
  (...continued)
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       8




     Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 8 of 35
[Plaintiff]’s admittedly severe bilateral [CTS], left hand crush

injury, and cervical degenerative disc disease in [the RFC] finding

and hypothetical question to the [VE].”          (Docket Entry 12 at 3; see

also id. at 3-7; Docket Entry              18 at 1-2).)     In particular,

Plaintiff maintains that “[t]he only ‘limitation’ even arguably

related to [Plaintiff]’s severe bilateral [CTS] and left hand crush

injury was a restriction to ‘frequently handling and fingering’”

(Docket Entry 12 at 4 (quoting Tr. 116)) which, Plaintiff argues,

amounts to “essentially no limitation at all . . . [because

‘f]requently’ means doing an activity from 1/3 to 2/3 of the time”

(id.    (citing,    inter   alia,   Dictionary    of   Occupational   Titles

(“DOT”), App’x C (“Components of the Definition Trailer”), 1991 WL

688702 (G.P.O. 4th ed. rev. 1991))).          Plaintiff further points out

that, “[w]ith respect to [Plaintiff]’s admittedly severe cervical

impairment, the only limitation adopted by the ALJ was ‘frequent

forward, lateral and overhead reaching’” (id. (quoting Tr. 116)),

which Plaintiff deems “not an actual limitation” because it meant

that Plaintiff “could reach in any direction bilaterally up to 2/3

of the day” (id.). According to Plaintiff, “[t]he medical evidence

supports the ALJ’s [step two severity] finding that [Plaintiff] had

significant limitations on her ability to use her hands” (id.

(citing Tr. 113, 188, 799, 1078, 1573)), as well as “significant

limitations related to her cervical impairment” (id. at 5 (citing

Tr. 173, 833, 1075, 1085, 1820, 1875)), and that her “symptoms and

signs continued after her left carpal tunnel surgery” (id. at 4

                                       9




       Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 9 of 35
(citing Tr. 17-18, 173, 1169-70, 1295, 1301, 1820, 1823)).5                         In

that    regard,     Plaintiff      argues     that    the    record      supports    a

restriction to only occasional bilateral handling and fingering

(see id. at 4), as well as restrictions on Plaintiff’s cervical

range of motion and to only occasional overhead reaching (see id.

at 6), which would preclude the jobs cited by the VE and adopted by

the ALJ at step five of the SEP (see id. 4, 5; see also Tr. 127,

169).

       RFC measures the most a claimant can do despite any physical

and    mental    limitations.       Hines,      453   F.3d   at   562;    20   C.F.R.

§§ 404.1545(a), 416.945(a).             An ALJ must determine a claimant’s

exertional and non-exertional capacity only after considering all

of a claimant’s impairments, as well as any related symptoms,

including       pain.   See    Hines,     453    F.3d   at   562–63;      20   C.F.R.

§§ 404.1545(b), 416.945(b). The ALJ then must match the claimant’s

exertional      abilities     to   an   appropriate     level     of   work    (i.e.,



5
 In support of her argument that the record supports greater limitations arising
out of her hand and neck impairments than the RFC provides, Plaintiff misrelies
on evidence that her counsel sent to the Appeals Council. (See Docket Entry 12
at 4 (citing Tr. 17-18 (operative note of right carpal tunnel release surgery on
9/12/19), 173 (EMG/NCV test on 8/21/19)); see also id. at 5 (citing Tr. 173)).
Concerning the surgical record, the Appeals Council “f[ou]nd th[at] evidence
d[id] not show a reasonable probability that it would change the outcome of the
decision” and, regarding the EMG/NCV, found that “evidence d[id] not relate to
the period at issue[ and, t]herefore, it d[id] not affect the decision about
whether [Plaintiff] w[as] disabled beginning on or before July 24, 2019.” (Tr.
2.) As a result of those findings, the Appeals Council did not exhibit that
evidence (see Tr. 6-7), and it does not constitute a part of the administrative
record properly before this Court. Although Plaintiff also cites to transcript
page 188, which Plaintiff’s counsel sent to the Appeals Council and which
reflects treatment by hand specialist Dr. Kevin Robert Kuzma on February 26, 2018
(see Docket Entry 12 at 4 (citing Tr. 188)), that record actually appears in an
exhibit that the ALJ considered (see Tr. 1091).

                                         10




      Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 10 of 35
sedentary, light, medium, heavy, or very heavy).                  See 20 C.F.R.

§§ 404.1567, 416.967.        Any non-exertional limitations may further

restrict a claimant’s ability to perform jobs within an exertional

level.   See 20 C.F.R. §§ 404.1569a(c), 416.969a(c).                An ALJ need

not discuss every piece of evidence in making an RFC determination.

See Reid v. Commissioner of Soc. Sec., 769 F.3d 861, 865 (4th Cir.

2014). However, “the ALJ must both identify evidence that supports

his [or her] conclusion and build an accurate and logical bridge

from that evidence to [that] conclusion.”               Woods v. Berryhill, 888

F.3d 686, 694 (4th Cir. 2018) (internal emphasis, quotation marks,

and brackets omitted).

      As an initial matter, Plaintiff’s argument that “[t]he only

‘limitation’        even   arguably   related      to    [Plaintiff]’s    severe

bilateral [CTS] and left hand crush injury was a restriction to

‘frequently handling and fingering’” (Docket Entry 12 at 4 (quoting

Tr. 116)) glosses over the            ALJ’s inclusion in the RFC of a

limitation     to    light   exertional     work    (see    Tr.   116).     That

significant limitation restricted Plaintiff to lifting, carrying,

pushing, and pulling a maximum of 20 pounds occasionally and ten

pounds frequently, see 20 C.F.R. §§ 404.1567(b), 416.967(b), and

precluded all but one of Plaintiff’s prior jobs at step four of the

SEP (see Tr. 126).6



6
  The ALJ adopted the VE’s testimony that the RFC’s limitation to simple tasks
precluded the remaining job of security guard (light exertion with a Specific
Vocational Preparation (“SVP”) of 3). (See Tr. 126, 165, 167.)

                                       11




    Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 11 of 35
      Moreover,    the   ALJ’s    evaluation    of   Plaintiff’s    subjective

symptom    reporting     supports    the    ALJ’s    finding   that,    despite

Plaintiff’s severe hand and neck impairments (see Tr. 113), she

could perform light work involving frequent handling, fingering,

and reaching (see Tr. 116).           In that regard, the ALJ expressly

acknowledged Plaintiff’s testimony that she suffered from “constant

pain in her neck,” that she had “difficulty moving her neck and

fingers of her hands,” as well as “that she ha[d] debilitating

deficits in most areas of physical activities.”                   (Tr. 117.)

However, the ALJ found that Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms

[we]re not entirely credible for the reasons explained in th[e

ALJ’s] decision.”        (Id.)7     In support of that finding, the ALJ

7
    Although not argued by Plaintiff (see Docket Entries 12, 18), the ALJ’s
finding that Plaintiff’s “statements concerning the intensity, persistence and
limiting effects of [her] symptoms [we]re not entirely credible” (Tr. 117
(emphasis added)) fails to follow Social Security Ruling 16-3p, Titles II and
XVI: Evaluation of Symptoms in Disability Claims, 2017 WL 5180304 (Oct. 25, 2017)
(“SSR 16–3p”). SSR 16-3p “eliminat[ed] the use of the term ‘credibility’ from
. . . sub-regulatory policy, . . . [and] clarif[ied] that subjective symptom
evaluation is not an examination of [a claimant]’s character.” SSR 16-3p, 2017
WL 5180304, at *1 (emphasis added). However, any error by the ALJ in that regard
remains harmless under the circumstances of this case. See generally Fisher v.
Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989) (observing that “[n]o principle of
administrative law or common sense requires us to remand a case in quest of a
perfect opinion unless there is reason to believe that the remand might lead to
a different result”).    Despite the ALJ’s use of the term “credible” in his
finding quoted above (Tr. 117), at the outset of the RFC analysis, the ALJ stated
that he had “considered all symptoms and the extent to which these symptoms can
reasonably be accepted as consistent with the objective medical evidence and
other evidence, based on the requirements of . . . SSR 16-3p” (Tr. 116 (emphasis
added)).    Moreover, in other material portions of his subjective symptoms
analysis, the ALJ adhered to SSR 16-3p’s requirement that such analysis focus on
“the extent to which [a claimant’s] symptoms can reasonably be accepted as
consistent with the objective medical and other evidence in the [claimant’s]
record.” SSR 16-3p, 2017 WL 5180304, at *2 (emphasis added). For example, in
analyzing Plaintiff’s daily activities, the ALJ stated that Plaintiff’s “high
functioning activities of daily living [we]re inconsistent with her physical and
                                                                   (continued...)

                                       12




    Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 12 of 35
highlighted    inconsistencies         between     the    Plaintiff’s    treatment

history for her hand and neck impairments and her testimony:

      [Plaintiff]’s medical treatment history is inconsistent
      with her allegations of debilitating . . . bilateral hand
      pain with limited functioning . . . . She alleged having
      constant pain in her neck . . . with numbness, . . . and
      difficulty moving her neck and fingers of her hands. She
      had . . . left carpal tunnel release in March 2018, but
      no additional surgery was recommended.       There is no
      indication [Plaintiff] attended physical therapy. She
      received pain management services, but was terminated due
      to positive urine drug screens. There is no indication
      she received injections for her . . . hands. . . .
      Diagnostic testing showed only mild findings in the left
      upper extremity. . . .         There is no indication
      [Plaintiff] required medications that were not commonly
      used to treat her conditions, nor is there any indication
      aggressive or invasive treatments were required, or even
      recommended.

(Tr. 120-21.)

      The   ALJ    additionally        expanded     his     discussion    of   the

inconsistencies     between      the   record      and   Plaintiff’s     testimony

regarding    her   drug   use,    which      the   ALJ    believed   demonstrated

Plaintiff’s non-compliance with treatment:

      [Plaintiff] strongly contended at the hearing that she
      was never addicted to drugs.      However, the record
      documents her participation in a Suboxone program.
      [Plaintiff] admitted to symptoms of withdrawal; cocaine
      use to escape mental health symptoms and [to]
      self-medicate for ADHD; and occasional marijuana use.
      The record documents positive urine drug screens for
      cocaine and Oxycodone, when the medication was not
      prescribed.   There is also evidence of an instance
      suggestive of drug seeking behavior, as [Plaintiff]

7
  (...continued)
mental allegations of disability.” (Tr. 224 (emphasis added).) Similarly, the
ALJ observed that Plaintiff’s “medical treatment history [wa]s inconsistent with
her allegations” (Tr. 120 (emphasis added)) and that her “routine and
conservative mental health treatment history [wa]s inconsistent with her
allegations” (Tr. 123 (emphasis added)).

                                        13




    Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 13 of 35
     failed to appear for a doctor’s appointment after being
     advised she would be not prescribed opiates [(Tr. 1896-
     97)]. [Plaintiff]’s drug use is not material, as she
     would still be capable of work activity consistent with
     the [RFC] finding, even considering her drug use.
     However, this evidence is relevant to [Plaintiff]’s
     substance abuse impairments and apparent non-compliance
     with physical and mental health treatment.

(Tr. 124.)

     The ALJ also found that Plaintiff’s daily activities did not

harmonize    with   her   allegations     of   disabling   hand    and    neck

impairments:

     [Plaintiff]’s high functioning activities of daily living
     are inconsistent with her physical . . . allegations of
     disability. . . .        [S]he performs personal care
     independently[,] prepares meals, does some cleaning and
     laundry, manages money, and cares for and socializes with
     her son [(Tr. 465-80, 1066-73)]. She asserted she went
     Christmas shopping [(Tr. 863)]. There is also evidence
     in the record that [Plaintiff] cleaned out an old house
     [(Tr. 1750)]. More importantly, [Plaintiff] was able to
     sustain periods of work activity, and in February 2019,
     she asserted she was able to hold a job and complete
     tasks at work and at home [(Tr. 1617)]. [Plaintiff]’s
     ability to participate in such activities undermines the
     persuasiveness of her allegations of disabling functional
     limitations.

(Tr. 124.)   The ALJ’s evaluation of Plaintiff’s subjective symptom

reporting    thus   provides    substantial    evidence    to   support   his

handling, fingering, and reaching limitations in the RFC and,

significantly, Plaintiff did not challenge any of that analysis by

the ALJ (see Docket Entries 12, 18).

     Second,   by   merely     pointing   to   record   evidence   Plaintiff

believes supported greater limitations on her abilities to handle,

finger, and reach (see Docket Entry 12 at 4-5 (citing Tr. 188, 799,


                                     14




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 14 of 35
833, 1075, 1078, 1085, 1169-70, 1295, 1301, 1573, 1820, 1823,

1875)), she misinterprets this Court’s standard of review.               The

Court must determine whether substantial evidence, i.e., “more than

a mere scintilla of evidence but . . . somewhat less than a

preponderance,” Mastro, 270 F.3d at 176 (brackets and internal

quotation marks omitted), supported the ALJ’s findings regarding

Plaintiff’s abilities to handle, finger, and reach, and not whether

other record evidence weighed against those findings, see Lanier v.

Colvin, No. CV414-004, 2015 WL 3622619, at *1 (S.D. Ga. June 9,

2015) (unpublished) (“The fact that [the p]laintiff disagrees with

the ALJ’s decision, or that there is other evidence in the record

that weighs against the ALJ’s decision, does not mean that the

decision is unsupported by substantial evidence.”).

     Here, the ALJ also discussed the following objective medical

evidence relating to Plaintiff’s hand and neck impairments during

the relevant time period:

     •    “[d]uring examination on July 1, 2016, [Plaintiff]
          reported improved left upper extremity pain, with
          only intermittent complaints of left hand numbness
          and weakness . . . [and] Dr. [Henry A.] Pool found
          normal sensation, motor strength and tone in the
          bilateral upper . . . extremities” (Tr. 118
          (emphasis added));

     •    “[w]hen seen on November 15, 2016, [Plaintiff]
          alleged increased left forearm and hand pain,
          loosely   corresponding    to   a   median    nerve
          distribution[; h]owever, Dr. Pool found normal deep
          tendon reflexes[,] . . . sensation, coordination,
          muscle strength and tone in the bilateral upper
          . . . extremities” (Tr. 119);



                                   15




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 15 of 35
 •     “EMG of the upper extremities dated January 12,
       2017 showed only mild left ulnar neuropathy at the
       elbow . . . and there was no evidence for cervical
       radiculopathy, brachia] plexopathy, peripheral
       polyneuropathy or median neuropathy in either upper
       extremity” (Tr. 118 (emphasis added));

 •     on September 27, 2017, Dr. Pool found Plaintiff’s
       “[s]ensation was decreased at the left C8” and
       “4-/5 left finger extensor” strength, but otherwise
       “normal sensation, coordination, [and] muscle
       strength and tone in the bilateral upper . . .
       extremities” as well as normal deep tendon reflexes
       (Tr. 119 (emphasis added));

 •     “MRI of the cervical spine dated October 5, 2017
       showed anterior cervical fusion from C4 through T1
       without   failure   or  complication.   There   was
       bilateral foraminal stenosis at C7-T1 and a broad
       based disc bulge with mild bilateral foraminal
       narrowing at C3-4, but no central canal stenosis.
       EMG   and  nerve   conduction   studies  of   upper
       extremities completed in October 2017 were normal.”
       (id. (emphasis added) (internal parenthetical
       citations omitted));

 •     on January 11, 2018, consultative medical examiner
       Dr. Mark L. Fields documented “tenderness of the
       paracervical muscles of neck with . . . limited
       range of motion,” “positive carpal compression and
       Phalen’s in the bilateral upper extremities[,]
       diffuse tenderness of the bilateral shoulders,
       elbows, wrists and hands[,] decreased sensation to
       touch of left upper . . . extremit[y],” and
       inability “to manipulate buttons, door knobs or
       pinch with [the] left hand”; however, Dr. Fields
       also recorded “no evidence of edema, effusion,
       erythema, crepitus, cyanosis or warmth of upper
       . . . extremities,” as well as that “[r]adial . . .
       pulses were 2+ bilaterally[,] grip strength and
       upper extremity strength was -5/5[,] the cranial
       nerves were grossly intact[,] there were no motor
       deficits[,] and [Plaintiff] was able to write with
       her dominant right hand” (Tr. 119 (emphasis
       added));

 •     following left carpal tunnel release on March 29,
       2018, orthopedic hand specialist Dr. Kevin Robert
       Kuzma examined Plaintiff on May 16, 2018, and noted

                                16




Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 16 of 35
          “mild swelling of left hand, compared to the right
          and it had a pinker color,” but also found “intact
          sensation and capillary refill of the fingertips”
          as well as that Plaintiff “could flex and extend
          the IP joint of the thumb and oppose her thumb to
          the small finger” and that “[t]he wound was fully
          healed” (id. (emphasis added));

     •    “[c]ervical x-ray dated October 12, 2018 showed an
          adjacent segment degeneration at the C3-4 level.
          However, there was normal sagittal alignment and
          solid fusion at all levels without evidence of
          loosening of the screws migration of the place or
          subsidence of the cage” (Tr. 118 (emphasis added));
          and

     •    “EMG and nerve conduction completed on October 18,
          2018 showed mild left ulnar mononeuropathy at the
          elbow without denervation” (id. (emphasis added)).

That analysis, along with the ALJ’s evaluation of Plaintiff’s

subjective symptom reporting discussed above, provides substantial

evidence to support the ALJ’s finding that, despite severe hand and

neck impairments (see Tr. 113), Plaintiff retained the RFC to

perform light work with frequent handling, fingering, and reaching

(see Tr. 116).

     The ALJ’s consideration and weighing of the opinion evidence

further supports the RFC’s restriction to frequent handling and

fingering.   The state agency medical consultants’ opinions - which

the ALJ found “persuasive” as “well-supported” by the record (Tr.

124) - included the initial-level consultant’s assessment of no

limitations on Plaintiff’s ability to handle and finger (see Tr.

219, 244), and the reconsideration-level consultant’s restriction

of Plaintiff to frequent handling and fingering due to her left



                                   17




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 17 of 35
carpal tunnel release surgery approximately one month earlier

(see Tr. 270-72, 294-96).

     With regards to reaching, Plaintiff faults the ALJ for finding

the state agency medical consultants’ opinions “‘persuasive’” but

then not adopting their limitation to only occasional bilateral

overhead reaching.    (Docket Entry 12 at 6 (citing Tr. 116, 124,

220, 271); see also Docket Entry 18 at 2.)     According to Plaintiff,

“where the ALJ does not adopt or reject the limitations offered by

a medical source and does not explain his/her reasons for doing so,

remand for further evaluation is required.”       (Docket Entry 18 at 2

(citing 20 C.F.R. §§ 404.1520c, 416.920c, and Social Security

Ruling 96-8p, Policy Interpretation Ruling Titles II and XVI:

Assessing [RFC] in Initial Claims, 1996 WL 374184, at *7 (July 2,

1996) (“SSR 96-8p”)).)

     As an initial matter, the ALJ’s reaching limitation qualifies

as both more permissive and more restrictive than that of the

consultants. (Compare Tr. 116, with Tr. 219-20, 244-45, 270-71,

294-95.)    The ALJ’s limitation to “frequent” reaching          (Tr. 116

(emphasis added)) does not extend as far as the consultants’

limitation to “occasional” reaching (Tr. 219-20, 244-45, 270-71,

294-95 (emphasis added)), but the ALJ’s application of the reaching

limitation to “forward, lateral and overhead” movements (Tr. 116

(emphasis   added))   imposes   greater   restrictions    than   did     the

consultants, who limited their determination to only “overhead”

reaching (Tr. 219-20, 244-45, 270-71, 294-95 (emphasis added)).

                                   18




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 18 of 35
       Moreover, Plaintiff’s argument falters, because the ALJ’s

explanation of the weight he accorded to the state agency medical

consultants’ opinions sufficiently explains why he did not adopt

the consultants’ limitation to only occasional overhead reaching:

       The opinions of the state agency medical consultants, who
       opined [Plaintiff] was capable of light work activity,
       with occasional overhead reaching bilaterally and
       frequent handling and fingering, are persuasive, with
       additional limitations based on the new evidence of
       record. The opinions are well-supported [sic] orthopedic
       treatment notes showing improvement after surgery;
       imaging and physical examination findings by the
       consultative examiner, neurologist, orthopedic specialist
       and internist. [Plaintiff]’s activities of daily living,
       which include part-time work activity and childcare
       further support the state agency opinions.

(Tr.    124    (emphasis    added)      (internal      parenthetical      citations

omitted).)       The ALJ’s statement that he included in the RFC

“additional limitations based on the new evidence of record”

signaled      that,    although   he     found   the    consultants’      opinions

“persuasive,” he would not adopt their opinions verbatim due to

“new   evidence”       received   after    the   consultants        offered   their

opinions.      (Id.)

       In   particular,    the    ALJ   cited    two    instances    of   such   new

evidence post-dating the consultants’ opinions: 1) Plaintiff’s

“improvement after surgery” (id.) which occurred following her left

carpal tunnel release on 3/29/18 (see Tr. 119-20; see also Tr.

1168-70, 1226, 1298, 1308), and 2) her “part-time work activity”

(Tr. 124) which occurred in the summer of 2018 when Plaintiff

worked as a stocker at Wal-Mart for over four months (see Tr. 144-


                                          19




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 19 of 35
45; see also Tr. 112 (ALJ’s remark that Plaintiff’s “work activity

demonstrates a much higher functioning than alleged”)), and again

in February 2019 when Plaintiff reported “she was working and able

to hold her job,” with “improved ability to complete tasks [] at

work” (Tr. 123; see also Tr. 1617).                The ALJ’s citation to that

evidence     explains     why    the   ALJ        adopted   different   reaching

limitations than the consultants.

       In   light   of   the    foregoing     analysis,      Plaintiff’s   first

assignment of error falls short.

                    2. Evaluation of Opinion Evidence

       Next, Plaintiff asserts that “remand is required because the

ALJ committed significant legal errors in evaluating the medical

opinion evidence of record, including failing to adopt or reject

limitations described by sources whose opinions he found credible

and relying upon outdated state agency consultants’ opinions.”

(Docket Entry 12 at 3; see also id. at 7-11; Docket Entry 18 at 2-

5.)    More specifically, Plaintiff faults the ALJ for finding “the

opinions of every single examining and treating medical provider

not to be persuasive” (Docket Entry 12 at 7 (citing Tr. 125-26)),

and committing “significant legal errors” with respect to the

evaluation     of   1)   the    opinions     of    consultative   psychological

examiner Dr. Carla Duszlak (see id. at 7-8), 2) the opinions of

treating orthopedists Drs. Adam S. Kendall and Dahari D. Brooks

(see id. at 8-9), 3) the prior administrative findings of the state



                                       20




      Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 20 of 35
agency medical consultants (see id. at 10), and 4) the prior

administrative      findings     of   the    state    agency    psychological

consultants (see id. at 10-11).         None of those contentions carries

the day.

      For benefits applications filed on or after March 27, 2017

(such as Plaintiff’s (see Tr. 376-84, 398-415)), the SSA has

enacted substantial revisions to the regulations governing the

evaluation of opinion evidence.          See Revisions to Rules Regarding

the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 2017 WL

168819 (Jan. 18, 2017).        Under the new regulations, ALJs need not

assign an evidentiary weight to medical opinions or to accord

special deference to treating source opinions.                 See 20 C.F.R.

§§ 404.1520c(a), 416.920c(a) (providing that ALJs “will not defer

or give any specific evidentiary weight, including controlling

weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from [a claimant’s] medical sources”).8

Instead, an ALJ must determine and “articulate in [the] . . .

decision how persuasive [he or she] find[s] all of the medical

opinions and all of the prior administrative medical findings in [a



8
   The new regulations define a “medical opinion” as “a statement from a medical
source about what you can still do despite your impairment(s) and whether you
have one or more impairment-related limitations or restrictions” in the abilities
to perform the physical, mental, or other demands of work activity or to adapt
to environmental conditions. 20 C.F.R. §§ 404.1513(a)(2), 416.913(a)(2) (2017).
Those regulations also define a “prior administrative medical finding” as a
“finding, other than the ultimate determination about whether [a claimant is]
disabled, about a medical issue made by [the SSA’s] Federal and State agency
medical and psychological consultants at a prior level of review.” 20 C.F.R.
§§ 404.1513(a)(5), 416.913(a)(5) (2017).

                                       21




    Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 21 of 35
claimant’s] case record.”          20 C.F.R. §§ 404.1520c(b), 416.920c(b)

(emphasis added).        Moreover, when a medical source provides more

than    one    opinion     or   finding,      the    ALJ   will    evaluate      the

persuasiveness of such opinions or findings “together in a single

analysis” and need not articulate how he or she considered those

opinions or findings “individually.” 20 C.F.R. §§ 404.1520c(b)(1),

416.920c(b)(1).

       In evaluating the persuasiveness of an opinion or finding, the

SSA    deems   supportability      and   consistency       “the   most   important

factors” and thus the ALJ must address those two factors in

evaluating the persuasiveness of an opinion or a finding.                         20

C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).9                  The ALJ must only

address the three other persuasiveness factors — the nature and

extent of the medical source’s relationship with the claimant and

area of specialization, as well as the catch-all “other factors

that tend to support or contradict” the opinion/finding, 20 C.F.R.

§§ 404.1520c(c)(3)-(5), 416.920c(c)(3)-(5) — when the ALJ finds two

or more opinions or findings about the same issue “[e]qually

persuasive” in terms of supportability and consistency, 20 C.F.R.

§§ 404.1520c(b)(3), 416.920c(b)3).              The new regulations further

deem    “inherently      neither   valuable    nor    persuasive,”       20   C.F.R.

9
   “Supportability” means “[t]he extent to which a medical source’s opinion is
supported by relevant objective medical evidence and the source’s supporting
explanation.”   Revisions to Rules, 82 Fed. Reg. at 5853; see also 20 C.F.R.
§§ 404.1520c(c)(1), 416.920c(c)(1). “Consistency” denotes “the extent to which
the opinion is consistent with the evidence from other medical sources and
nonmedical sources in the claim.” Revisions to Rules, 82 Fed. Reg. at 5853; see
also 20 C.F.R. §§ 404.1520c(c)(2), 416.920c(c)(2).

                                         22




      Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 22 of 35
§§ 404.1520b(c), 416.920b(c), “[s]tatements on issues reserved to

the Commissioner,” 20 C.F.R. §§ 404.1520b(c)(3), 416.920b(c)(3),

such as statements that a claimant does not qualify as disabled or

remains    unable    to   work,   20    C.F.R.   §§   404.1520b(c)(3)(i),

416.920b(c)(3)(i).

1.    Dr. Duszlak’s Opinions

      First, Plaintiff deems the ALJ’s rating of Dr. Duszlak’s

opinions as “not persuasive because [they were] ‘predicated upon

[Plaintiff]’s possible drug use, rather than the objective mental

status evaluation’ . . . a misinterpretation of Dr. Duszlak’s

examination report.”      (Docket Entry 12 at 7-8 (quoting Tr. 125);

see also Docket Entry 18 at 4.)             According to Plaintiff, “Dr.

Duszlak specifically diagnosed PTSD and panic disorder, in addition

to substance abuse disorders,” while “stat[ing] that [Plaintiff]’s

difficulty relating to others was a result of her PTSD stemming

from childhood trauma, not from substance abuse” (Docket Entry 12

at 8 (citing Tr. 1072)), and “stated that panic attacks would cause

[Plaintiff] to have poor attendance at times” (id. (citing Tr.

1073)).    Plaintiff points out that even Dr. Duszlak’s remark that

it remained “‘unclear how much of [Plaintiff’s limitations] is due

to true [ADHD] and how much of it may be related to anxiety,

depression, or drug use’ . . . did not attribute these limitations

to substance abuse alone, but to a combination of depression and




                                       23




     Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 23 of 35
anxiety (mental disorders) and substance abuse” (id. (quoting Tr.

1073)).

       The ALJ evaluated the persuasiveness of Dr. Duszlak’s opinions

as follows:

       The opinion of consultative examiner, Carla Duszlak,
       M.D., who opined [Plaintiff] could perform simple
       repetitive task [sic] and interact with coworkers and the
       public, but that she did not focus well, she had a
       diminished ability to deal with stress, she would have
       poor attendance, and that she would require a
       representative payee is not persuasive.      Dr. Duszlak
       [sic] opinion is predicated upon [Plaintiff]’s possible
       drug use, rather than the objective mental status
       evaluation. Moreover, the opinion is not well-supported
       by the mental status examinations and psychiatric
       screenings in the record and her activities of daily
       living as previously mentioned in th[e ALJ’s] decision.

(Tr.    125   (emphasis   added)   (internal   parenthetical    citation

omitted).)    Plaintiff’s contentions fall short for two reasons.

       First, the ALJ did not err when he stated that Dr. Duszlak

“predicated” her opinions on Plaintiff’s “possible drug use, rather

than the objective mental status evaluation.”        (Id.)   Dr. Duszlak

opined as follows:

       [Plaintiff] seems to have a rather significant problem
       with substance use disorders. I suspect that she would
       rather resort to that than to really deal with some of
       her underlying psychological difficulties. Her prognosis
       is somewhat guarded therefore.        Psychotherapy and
       psychiatric care would likely help her to a degree. I do
       see her major problem at this point as being substance
       use, however. It is concerning that she takes as much
       Adderall as she does. That is a rather significant dose.
       As recently as 2015 the doctor indicates that she had
       only recently been prescribed Adderall and was taking
       none at that time. The dose has escalated dramatically
       from 0-60 mg a day. The fact that she cannot go without
       a few pills that dropped down the drain by accident and
       has to use cocaine to supplement her Adderall a month ago

                                   24




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 24 of 35
     indicates a problem both with Adderall and with cocaine,
     I believe.

     That does not even address her opioid problems. She was
     on a very significant amount of opioids, although she has
     had two back surgeries.    She has been on Suboxone it
     appears. Today she seems to indicate to me that she is
     taking no pain medicines but that she is going to be
     going to the pain clinic tomorrow to start again.

     She will need treatment beyond a year and her prognosis
     is guarded at best.

     FUNCTIONAL    ASSESSMENT/MEDICAL   SOURCE STATEMENT:
     [Plaintiff] should not manage funds because she is
     obviously getting cocaine illicitly.

     She can do simple and repetitive tasks only. She does
     not focus well. It is not clear how much of this is due
     to true [ADHD] and how much of it may be related to
     anxiety, depression or drug use.

     She can interact with coworkers and the public politely
     but would likely have no eye contact as she did today.
     She has diminished ability to deal with stress. Panic
     attacks could cause her to have poor attendance at times.

(Tr. 1073 (emphasis added).)           As the above-emphasized language

makes   clear,   Dr.   Duszlak   did    attribute   Plaintiff’s   “guarded”

prognosis, difficulties dealing with “underlying psychological

issues,” and inability to manage funds to her apparent “rather

significant” substance abuse issues.        (Id.)   Dr. Duszlak’s opinion

also lacks clarity as to whether Plaintiff’s lack of focus arose

from mental conditions such as ADHD, anxiety, and/or depression, or

from her drug use. As such, the ALJ did not err in discounting Dr.

Duszlak’s opinions based on issues related to Plaintiff’s “possible

drug use” (Tr. 125).




                                       25




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 25 of 35
      Second, the ALJ also found Dr. Duszlak’s opinions lacked

persuasiveness      as   “not   well-supported     by    the   mental     status

examinations       and   psychiatric   screenings       in   the   record   and

[Plaintiff’s] activities of daily living” (id.), a finding not

challenged    by    Plaintiff   (see   Docket    Entries     12,   18).     That

(unchallenged) alternative basis for the ALJ’s decision forecloses

relief.

2.    Opinions of Drs. Kendall and Brooks

      Next, Plaintiff faults the ALJ for recognizing that Drs.

Kendall and Brooks both “limited [Plaintiff] to less than sedentary

work” but “fail[ing] to note the consistency of these two treating

physicians’ opinions” with each other.              (Docket Entry 12 at 8

(citing Tr. 125, and referencing Tr. 1298, 1302); see also Docket

Entry 18 at 4-5.)        Plaintiff deems “significant” the fact “that

‘consistency’ is defined to include consistency with ‘evidence from

other medical sources.’” (Docket Entry 12 at 9 (citing 20 C.F.R.

§§ 404.1520c(c)(2), 416.920c(c)(2)).)10

      The ALJ considered the persuasiveness of the opinions of Drs.

Kendall and Brooks in the following manner:



10
  Plaintiff also maintains that the ALJ “failed to comply with the long-standing
position of this Court, which holds that the opinions of treating physicians are
entitled to significant deference, if not controlling weight” (Docket Entry 12
at 9), and notes that “the Fourth Circuit has long held that a treating
physician’s opinion is entitled to ‘great weight, and may be disregarded only if
there is persuasive contradictory evidence’” (id. (quoting Coffman v. Bowen, 829
F.2d 514, 517 (4th Cir. 1987))).        However, as discussed above, the new
regulations make clear that that ALJs “will not defer or give any specific
evidentiary weight, including controlling weight, to any medical opinion(s).”
20 C.F.R. §§ 404.1520c(a), 416.920c(a) (emphasis added).

                                       26




     Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 26 of 35
     The opinion of Adam Kendall, M.D., who opined [Plaintiff]
     was limited to light work duties, with no use of the left
     arm, no overhead lifting, and lifting no more than 5
     pounds is not persuasive [(Tr. 1302)].              These
     restrictions were implemented just after surgery and are
     unsupported by the physician’s own examination findings;
     diagnostic imaging and testing; physical examination
     findings from orthopedic, internal and neurology
     specialists; as well as [Plaintiff]’s activities of daily
     living, which include household chores, child care and
     work activity.

     The October 2018 opinion of Dhahari Brooks, M.D., who
     opined [Plaintiff] was limited to sedentary work, is not
     persuasive [(Tr. 1298)]. The opinion is largely based on
     [Plaintiff]’s subjective complaints and unsupported by
     the physician’s own physical examination findings, which
     includes [sic] no focal deficits; negative Babinski’s and
     Hoffman; normal gait pattern and no clonus; 2+ deep
     tendon reflexes in the upper extremities symmetrically;
     and no significant shoulder pain with range of motion.
     Moreover, Dr. Brooks concluded, based on objective
     findings, there was no clinical evidence to suggest a
     true cervical radiculopathy or myelopathy and that
     surgical intervention [sic] not warranted [(id.)]. The
     opinion is further inconsistent with diagnostic imaging
     and   testing;   physical   examination   findings   from
     orthopedic, internal and neurology specialists; as well
     as [Plaintiff]’s activities of daily living, which
     include household chores, child care and work activity.

(Tr. 125-26   (emphasis   added)   (internal   parenthetical       citation

omitted).)

     Plaintiff’s contentions fail, because the opinions in question

actually lack consistency with each other.        As emphasized above,

Dr. Kendall limited Plaintiff to lifting a maximum of five pounds

and precluded overhead lifting and use of her left arm (see Tr.

1302), while Dr. Brooks limited Plaintiff to sedentary work, which

entails   lifting   a   maximum    of   ten   pounds,   see   20    C.F.R.

§§ 404.1567(a), 416.967(a), and Dr. Brooks did not include any


                                   27




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 27 of 35
limitations on overhead lifting or use of the left arm (see Tr.

1298).     Moreover, the ALJ also discounted the opinions of Drs.

Kendall and Brooks because they lacked support from the physicians’

own findings, as well as because they did not harmonize with other

evidence in the record, including Plaintiff’s daily activities (see

Tr. 125-26), and Plaintiff did not challenge that aspect of the

ALJ’s analysis (see Docket Entries 12, 18).

3.     Prior Administrative         Findings      of    State    Agency   Medical
       Consultants

       Plaintiff additionally asserts error in the ALJ’s “rel[iance]

upon   the   outdated    opinions    of     the   state    agency   physicians.”

(Docket Entry 12 at         10 (citing Tr. 124).)               In that regard,

Plaintiff observes that “the ALJ’s decision turns largely upon

[Plaintiff]’s alleged improvement after left carpal tunnel release

surgery” (id. (citing Tr. 124-25)), but notes that the consultants

neither “reviewed any records after this surgery . . . nor . . .

any records related to [Plaintiff]’s blackout spells, diagnosed as

possible     seizures”    (id.   (citing      Tr.      87-99,   100-01,   200-01,

1265-68)) and “EMG studies performed in October 2018” (id. (citing

Tr. 1822-23)).11      Plaintiff thus posits that “[t]he ALJ erred in


11
  Plaintiff’s argument that the state agency medical consultants’ opinions lack
probative weight because the consultants did not review records relating to
Plaintiff’s “right carpal tunnel syndrome, leading to a second surgery in
September 2019” (Docket Entry 12 at 10 (citing Tr. 14-18)) and “EMG studies
performed in . . . August 2019 (id. (citing Tr. 173)) misses the mark.
Plaintiff’s counsel submitted that evidence to the Appeals Council after the ALJ
issued his decision. (See Tr. 9, 172.) Regarding the evidence of Plaintiff’s
right CTS and release surgery, the Appeals Council “f[ou]nd th[at] evidence d[id]
not show a reasonable probability that it would change the outcome of the
                                                                   (continued...)

                                       28




     Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 28 of 35
relying    upon   the   outdated   opinions    of   state   agency    medical

consultants who reviewed only a small portion of the medical

evidence of record.”      (Id. (citing Morales v. Apfel, 225 F.3d 310,

319-20 (3d Cir. 2000), and Jelinek v. Astrue, 662 F.2d 805, 812

(7th Cir. 2011)).)

      As discussed above, the ALJ recognized that the state agency

medical consultants did not have the opportunity to review evidence

that post-dated their opinions and found “additional limitations

based on new evidence in the record.”         (Tr. 124.)    Consistent with

that statement, the ALJ’s RFC 1) precluded foot controls, 2) added

limitations on Plaintiff’s exposure to very loud noise, extreme

bright lights, and hazards to account for her allegations of

seizures/blackout spells, 3) increased restrictions on postural

movements, and 4) altered the consultants’ reaching restriction

from occasional overhead reaching to frequent forward, lateral, and

overhead reaching.      (See Tr. 116.)      Plaintiff has failed to show

any error in that regard.

4.    Prior Administrative Findings of State Agency Psychological
      Consultants

      Lastly, Plaintiff faults the ALJ for “neither adopt[ing] nor

reject[ing] the two state agency psychologists’ opinions [that


11
  (...continued)
decision” and, regarding the EMG/NCV, found that “evidence d[id] not relate to
the period at issue[ and, t]herefore, it d[id] not affect the decision about
whether [Plaintiff] w[as] disabled beginning on or before July 24, 2019.” (Tr.
2.) As a result of those findings, the Appeals Council did not exhibit that
evidence (see Tr. 6-7), and it does not constitute a part of the administrative
record properly before this Court.

                                      29




     Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 29 of 35
Plaintiff had] moderate limitation in the ability to understand,

remember, and carry out detailed instructions” despite finding

their opinions “‘persuasive.’”       (Docket Entry 12 at 10 (emphasis

added) (citing Tr. 124-25); see also Docket Entry 18 at 5.)              As

concerns that matter, Plaintiff notes that “the [VE] testified that

the simple occupations adopted by the ALJ may involve detailed

instructions.” (Docket Entry 12 at 11 (emphasis added) (citing Tr.

170, DOT, Nos. 209.587-034 (“Marker”), 1991 WL 671802, 222.587-038

(“Router”), 1991 WL 672123, 222.687-022 (“Routing Clerk”), 1991 WL

672133   (reflecting    that   all    three    jobs   require   Reasoning

Development Level 2 (“RDL 2”)), and DOT, App’x C (“Components of

the Definition Trailer”), 1991 WL 688702 (providing that RDL 2

requires ability to “[a]pply commonsense understanding to carry out

detailed but uninvolved written or oral instructions” (emphasis

added))).)    That argument lacks merit for two reasons.

     First, the state agency psychological consultants’ moderate

limitations    in   understanding,    remembering,    and   carrying     out

detailed instructions appear in the portion of the mental RFC form

which they use as “merely a worksheet to aid in deciding the

presence and degree of functional limitations . . . [which] does

not constitute the RFC assessment.”           Program Operations Manual

System (“POMS”) DI 24510.060B.2.a (bold font omitted).          The state

agency psychological consultants assess the actual mental RFC in

the narrative portion of the form.        See POMS DI 24510.060B.4.



                                     30




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 30 of 35
       Here, despite finding moderate limitations in understanding,

remembering, and carrying out detailed instructions (see Tr.             221-

22, 246-47, 273, 297), the initial-level state agency psychological

consultant concluded in the narrative portion of the mental RFC

form    that   Plaintiff    retained   the   mental   capacity   to   perform

“simple, routine, and repetitive tasks at a non-production pace, in

a position with reduced social demands” (Tr. 224, 249), and the

reconsideration-level consultant found that Plaintiff could perform

“simple routine tasks and function adequately in a stable work

assignment in a position that is not highly production oriented or

socially demanding.” (Tr. 274, 298).           Thus, the ALJ did not err by

relying on the state agency psychological consultants’ narrative

mental RFC assessment. See Jones v. Commissioner of Soc. Sec., 478

F. App’x 610, 612 (11th Cir. 2012) (rejecting claimant’s contention

that ALJ should have accounted in RFC for moderate limitations

identified on mental RFC assessment form, and noting that the

limitations “are only part of a worksheet that does not constitute

the    doctors’    actual   RFC    assessment”    (brackets    and    internal

quotation marks omitted)); Smith v. Commissioner of Soc. Sec., 631

F.3d 632, 636-37 (3d Cir. 2010) (finding no error where ALJ omitted

from    hypothetical    question    moderate     limitations   contained    in

worksheet part of mental RFC form, noting that such findings “may

be assigned little or no weight,” and further concluding that the

claimant could not “rely on the worksheet component” of mental RFC

form); Johansen v. Barnhart, 314 F.3d 283, 288-89 (7th Cir. 2002)

                                       31




      Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 31 of 35
(upholding ALJ’s reliance on specific mental RFC assessment that

the claimant could perform low-stress, repetitive work, rather than

subsidiary findings of moderate limitations in ability to maintain

regular schedule and attendance and to complete normal workday and

workweek   without     interruptions      from     psychologically-based

symptoms); Schurr v. Colvin, Civ. No. 12–C–0969, 2013 WL 1949615,

at *15 (E.D. Wis. May 9, 2013) (unpublished) (“The ALJ did not err

in crediting the more specific, narrative portion of [the state

agency consultant’s] report, rather than the check-boxes.”).

     Second, no conflict arises between jobs requiring detailed

instructions and a limitation to simple tasks under controlling

Fourth Circuit precedent.      Social Security Ruling 00-4p, Policy

Interpretation   Ruling:   Titles    II   and    XVI:   Use   of   [VE]   and

Vocational Specialist Evidence, and Other Reliable Occupational

Information in Disability Decisions, 2000 WL 1898704 (Dec. 4, 2000)

(“SSR 00-4p”) places an affirmative duty on an ALJ to elicit an

explanation from the VE as to any “apparent unresolved conflict”

between the VE’s testimony and the DOT:

     Occupational evidence provided by a VE . . . generally
     should be consistent with the occupational information
     supplied by the [DOT].      When there is an apparent
     unresolved conflict between VE . . . evidence and the
     [DOT], the [ALJ] must elicit a reasonable explanation for
     the conflict before relying on the VE . . . evidence to
     support a determination or decision about whether the
     claimant is disabled. At the hearings level, as part of
     the [ALJ’s] duty to fully develop the record, the [ALJ]
     will inquire, on the record, as to whether or not there
     is such consistency.



                                    32




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 32 of 35
SSR 00-4p, 2000 WL 1898704, at *2 (emphasis added).           “[A]n ALJ has

not fulfilled his affirmative duty merely because the [VE] responds

‘yes’ when asked if her testimony is consistent with the [DOT],”

Pearson v. Colvin, 810 F.3d 204, 208 (4th Cir. 2015) (internal

quotation marks omitted); thus, “[t]he ALJ independently must

identify . . . where the [VE’s] testimony seems to, but does not

necessarily, conflict with the [DOT],” id. at 209 (emphasis added);

see    also   id.   (rejecting   the   Commissioner’s   argument    that    an

“apparent” conflict meant only an “obvious” one).

       In Thomas v. Berryhill, 916 F.3d 307 (4th Cir. 2019), the

Fourth Circuit relied on its earlier holding in Pearson and held

that an apparent conflict existed between the VE’s testimony that

a claimant limited to short, simple instructions could perform

three particular jobs categorized by the DOT as requiring RDL 2:

       We believe that [the claimant], being limited to short,
       simple instructions, may not be able to carry out
       detailed but uninvolved instructions.     This is not a
       categorical rule - some instructions, particularly if
       they are well-drafted, may be simultaneously short,
       simple, detailed, and uninvolved. Even so, the conflict
       between [the claimant]’s limitation to short, simple
       instructions and the VE’s testimony that [the claimant]
       could perform jobs that include detailed but uninvolved
       instructions is as apparent as the conflict we identified
       in Pearson.   Since we held that an apparent conflict
       existed in Pearson, we are satisfied that one exists in
       this case, too. We remand so that the ALJ can resolve
       the conflict in accordance with the [SSA]’s regulations.

Thomas, 916 F.3d at 314 (emphasis added) (footnote omitted).

       Shortly thereafter, however, the Fourth Circuit distinguished

its holding in Thomas and found no conflict existed between jobs


                                       33




      Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 33 of 35
requiring RDL 2 and a limitation to “simple” (as opposed to

“short”) tasks or instructions:

     In Thomas v. Berryhill, this court found an apparent
     conflict between the claimant’s [RFC], which limited her
     to jobs involving “short, simple instructions,” and [RDL]
     2’s concept of “detailed but uninvolved instructions.”
     916 F.3d at 313–14. [The plaintiff] asserts that there
     is no meaningful difference between [the plaintiff in
     Thomas]’s [RFC] and hers, which limits her to “simple,
     routine, repetitive tasks.” We disagree.

     Even assuming that “tasks” and “instructions” are
     synonymous, the key difference is that [the plaintiff in
     Thomas] was limited to “short” instructions. “Short” is
     inconsistent with “detailed” because detail and length
     are highly correlated.      Generally, the longer the
     instructions, the more detail they can include.

     In contrast, the [ALJ] found that [the plaintiff] could
     perform jobs limited to “simple, routine repetitive tasks
     of unskilled work.” There is no comparable inconsistency
     between [the plaintiff]’s [RFC] (as determined by the
     [ALJ]) and [RDL] 2’s notions of “detailed but uninvolved
     . . . instructions” and tasks with “a few [ ] variables.”
     [DOT], App[’x] C, 1991 WL 688702.

     To begin with, detailed instructions are, in the main,
     less correlated with complexity than with length.
     Instructions often include many steps, each of which is
     straightforward. Driving directions are a good example:
     they may prescribe many turns, but the turns are
     generally easy to make, and the route rarely changes,
     making the directions simple, routine, and repetitive.
     Further, there is no conflict between “simple” and
     “uninvolved” instructions, as both connote instructions
     that “are not complicated or intricate.”      Moore v.
     Astrue, 623 F.3d 599, 604 (8th Cir. 2010) (citing
     Webster’s Third New Int’l Dictionary 1191, 2499
     (2002)). . . .

     Thus, while there was an apparent conflict in Thomas,
     there is none here.

Lawrence v. Saul, 941 F.3d 140, 143-44 (4th Cir. 2019) (footnotes

omitted).   In light of Lawrence, even had the ALJ expressly

                                   34




   Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 34 of 35
included the     state   agency      psychological   consultants’     moderate

limitation in understanding, remembering, and carrying out detailed

instructions in the RFC, that would not have precluded the RDL 2

jobs cited by the VE and adopted by the ALJ at step five.12

      In short, Plaintiff’s second issue on review fails as a matter

of law.

                              III.    CONCLUSION

      Plaintiff has not established an error warranting relief.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment Reversing and Remanding the Decision of the Commissioner

of Social Security (Docket Entry 11) be denied, that Defendant’s

Motion for Judgment on the Pleadings (Docket Entry 16) be granted,

and that this action be dismissed with prejudice.



                                            /s/ L. Patrick Auld
                                              L. Patrick Auld
                                       United States Magistrate Judge

March 23, 2021




12
  Significantly, a “moderate” limitation means mental “functioning in that area
independently, appropriately, effectively, and on a sustained basis is fair,” 20
C.F.R. Pt. 404, Subpt. P, App’x 1, § 12.00F.2.c (emphasis added), and not that
the individual possesses no useful ability to engage in that ability.

                                       35




     Case 1:19-cv-01161-NCT-LPA Document 19 Filed 03/23/21 Page 35 of 35
